Citation Nr: 1815602	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-24 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability rating in excess of 20 percent for gouty arthritis of the bilateral great toes and bilateral ankles prior to January 19, 2017 and in excess of 60 percent from January 19, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to August 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Board also noted that the Veteran filed notices of disagreement for claims for service connection for the following claims: a bilateral eye condition, hearing loss, sinusitis, tuberculin nonspecific reaction, and severe tooth and gum trouble, but the Veteran did not timely perfect an appeal to the Board after a statement of the case was issued in response to these claims.  Therefore, the Board shall not address them any further. 


FINDING OF FACT

A signed statement from the Veteran dated March 24, 2017 was received by VA prior to the promulgation of a decision by the Board in which the Veteran expressed his desire to withdraw all the issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of all of the issues have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to service connection for a back disorder is dismissed.

The issue of entitlement to service connection for a neck disorder is dismissed.

The issue of entitlement to service connection for tinnitus is dismissed.

The issue of entitlement to an initial disability rating in excess of 20 percent for gouty arthritis of the bilateral great toes and bilateral ankles prior to January 19, 2017 and in excess of 60 percent from January 19, 2017 is dismissed.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


